DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 14 June 2021, amending claim 1, and 14, has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claim recites, “a movable platform configured to position the continuous substrate between the two or more print stations and the assembly apparatus;” while also claiming that, “the continuous substrate is positioned on the one or more carrier device.” It is unclear how a continuous substrate can be positioned on the carrier and also be positioned by the movable platform. Are the carrier and movable platform the same? Is the continuous substrate transferred from the carrier to the movable platform? Clarification is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 4-7, 11, 14-15, 17-19 are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Martin (US 9,482,974 B2).
Regarding claim 1, Martin discloses a multi-material three-dimensional printing apparatus comprising:
two or more EP engines 12p and 12s, equated with the claimed print stations (FIG. 2-3, 5:36+), wherein each of the two or more print stations comprises a photoconductive surface 46, equated with the claimed substrate (5:47+), a conductive drum body 44, equated with the claimed carrier devices (5:47+), a development station 58, equated with the claimed dispersion device (6:44+), the development station 58 includes devices for transferring charged material, which is equated with the claimed compaction device (6:58+), an imager 56, equated with the claimed printing device (6:25+), a charge inducer 54, equated with the claimed fixing device (6:20+), and a cleaning station 60, equated with the claimed fluidized materials removal device (7:20+);
a belt transfer assembly 14, equated with the claimed one or more transfer devices, in communication with the two or more  EP engines 12p/12s via the conductive drum body 44 (FIG. 4, 8:27+); 

a computing 38 and controlling 36 device configured to control the operations of the two or more print stations, the assembly apparatus and the one or more transfer devices (5:16+),
wherein: 
the photoconductive surface 46 is positioned on the conductive drum body 44 (5:47+), 
the conductive drum body 44 transports the photoconductive surface 46 from a first position to a second position (FIG. 2), and 
the belt transfer assembly 14, comprises a transfer belt 22, equated with the claimed attachment device, and biasing mechanisms 16 or 18, equated with the claimed effector, the biasing mechanism 16/18 being in communication with the transfer belt 22 and configured to remove a printed layer from the a photoconductive surface 46 at the second position and attach it to the transfer belt 22 (FIG. 2, 7:36-52).
Regarding claim 2, Martin discloses the belt transfer assembly 14, i.e. the claimed transfer device, is capable of transferring a printed layer from the substrate onto at least one of a build substrate or onto a printed layer of a stack of printed layers previously affixed to the build substrate (FIG. 4, 8:27+).
Regarding claim 4, Martin implies that the build platform 68 is an adhesive device because the printed layer 64 preferentially adheres to build platform when being transferred from the belt 22 (FIG. 4, 8:27+).
Regarding claim 5, Martin discloses that the belt transfer assembly 14 includes a transfer belt 22, equated with the claimed translation device, which is configured to move the printed layer from the photoconductive surface 46 to the layer transfusion assembly 20 (FIG. 1-4, 7:36+).

Regarding claim 7, Martin discloses the fluidized materials removal device is capable of removing all of the fluidized material deposited and compacted onto the substrate (7:20+).
Regarding claim 11, Martin discloses that the devices for transferring charged material of the development station 58 includes a roller (6:58+; FIG. 2);
Regarding claim 14, Martin discloses a multi-material three-dimensional printing apparatus comprising:
two or more EP engines 12p and 12s, equated with the claimed print stations (FIG. 2-3, 5:36+), wherein each of the two or more print stations comprises a photoconductive surface 46, equated with the claimed continuous substrate (5:47+), a conductive drum body 44, equated with the claimed carrier devices (5:47+), a development station 58, equated with the claimed dispersion device (6:44+), the development station 58 includes devices for transferring charged material, which is equated with the claimed compaction device (6:58+), an imager 56, equated with the claimed printing device (6:25+), a charge inducer 54, equated with the claimed fixing device (6:20+), and a cleaning station 60, equated with the claimed fluidized materials removal device (7:20+);
a belt transfer assembly 14, equated with the claimed one or more transfer devices, in communication with the two or more  EP engines 12p/12s via the conductive drum body 44 (FIG. 4, 8:27+); 
a layer transfusion assembly 20, equated with the claimed assembly apparatus, in communication with the EP engines 12p/12s via the belt transfer assembly 14 (5:5+); and


a computing 38 and controlling 36 device configured to control the operations of the two or more print stations, the assembly apparatus and the one or more transfer devices (5:16+),
wherein: 
the photoconductive surface 46 is positioned on the conductive drum body 44 (5:47+), 
the conductive drum body 44 transports the photoconductive surface 46 from a first position to a second position (FIG. 2), and 
the belt transfer assembly 14, comprises a transfer belt 22, equated with the claimed attachment device, and biasing mechanisms 16 or 18, equated with the claimed effector, the biasing mechanism 16/18 being in communication with the transfer belt 22 and configured to remove a printed layer from the a photoconductive surface 46 at the second position and attach it to the transfer belt 22 (FIG. 2, 7:36-52).
Regarding claim 15, Martin discloses the belt transfer assembly 14, i.e. the claimed transfer device, is capable of transferring a printed layer from the substrate onto at least one of a build substrate or onto a printed layer of a stack of printed layers previously affixed to the build substrate (FIG. 4, 8:27+).
Regarding claim 17, Martin implies that the build platform 68 is an adhesive device because the printed layer 64 preferentially adheres to build platform when being transferred from the belt 22 (FIG. 4, 8:27+).
Regarding claim 18, Martin discloses that the belt transfer assembly 14 includes a transfer belt 22, equated with the claimed translation device, which is configured to move the printed layer from the photoconductive surface 46 to the layer transfusion assembly 20 (FIG. 1-4, 7:36+).
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Martin (US 9,482,974 B2) as applied to claim 1 above, further in view of Clark et al. (US 2017/0348909 A1).
Martin does not appear to expressly disclose inkjet printing or fixing via IR, UV, or electron-beam.
However, Clark discloses a similar method for 3D printing (title/abstract, FIG. 1-9) where inkjet-type printing engines are used in addition to or in place of the electrostatic devices (¶ 55, FIG. 21). The use of such inkjet printing devices implies that the jetting nozzles are provided such that the span the width of the substrate or are provided on a moving carriage when the nozzle do not span the entire width. Additionally, Clark suggests UV curable toners for use in the electrostatic printing devices, which necessary imply that the fixer device provides UV light (¶¶ 24, 58-59).
At the time of invention, it would have been prima facie obvious to one of ordinary skill in the art to modify the device of Martin to include the inkjet-type printer and/or the UV light of Clark, in order to allow for the use of alternative materials in a similar process with expected results. 

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Martin (US 9,482,974 B2) as applied to claim 1 above, further in view of Sachs et al. (US 5,204,055).
Martin does not appear to expressly disclose vibration compacting.
However, Sachs discloses a 3D printing process (title/abstract) in which powder media is compacted to the desired density by vibrations (4:45+).
At the time of invention, it would have been prima facie obvious to one of ordinary skill in the art to modify the apparatus of Martin to include the vibration device of Sachs, in order to ensure desired powder density. Further the skilled artisan would recognize that the compaction density is a result effective variable that may be adjusted by controlling the vibration time and intensity to arrive a densities within the claimed range, see MPEP § 2144.05.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Martin (US 9,482,974 B2) as applied to claim 1 above, further in view of Travers et al. (US 10,071,527 B2).
Martin does not appear to expressly disclose alignment marks.
However, Travers discloses a similar 3D printing process (title/abstract) in which media alignment marks are provided (15:17-38).
At the time of invention, it would have been prima facie obvious to one of ordinary skill in the art to modify the apparatus of Martin to include the alignment marks of Travers, in order to ensure accurate layer placement.
Response to Arguments
Applicant's arguments filed 14 June 2021 have been fully considered but they are not persuasive. Applicant contends that the new amendments overcome the cited art to at least Martin. However, as discussed above, Martin discloses the newly claimed carrier (conductive drum body 44), substrate (photoconductive surface 46) positioned thereon, attachment device (transfer belt 22), and effector (biasing mechanism 16/18).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin A Schiffman whose telephone number is (571)270-7626.  The examiner can normally be reached on M-F 930a-6p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on (571)272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BENJAMIN A SCHIFFMAN/            Primary Examiner, Art Unit 1742